Rothuock, J.
The case is here for trial anew. The burden of proof is on the plaintiff to establish the averments of his petition by a preponderance of the evidence. The proof is undisputed that, within a short time after the marriage of the defendants, the wife received eight hundred and thirty dollars from her father1 s estate. It is also undisputed that she delivered this money to her husband. Both of the defendants testify that the delivery of the money to the husband was not a gift to him, but that it was1 agreed between them that he should loan and invest it for her as her agent, and account to her for the proceeds.' No special accounting was had, but it appears that the obligation to do so was never released nor abandoned. It is claimed by the defendants that the property in controversy was paid for from this fund, and that the wife, being a creditor, had the right to protect her interests notwithstanding the husband had other creditors who might suffer thereby. There is the usual effort upon the part of the plaintiff to show a fraudulent transaction. A careful examination of all the evidence leads us to the conclusion that the decree of the district court ought not to be disturbed.
AE’KIRMED.